Citation Nr: 0010441	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from October 1981 to March 
1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The appeal was last before the Board in January 
1999, at which time it was remanded for further development.  
Following completion of the requested development, the RO 
continued to deny the benefit sought on appeal in a rating 
decision entered in September 1999.  A Supplemental Statement 
of the Case was mailed to the veteran in September 1999.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Current manifestations of the veteran's service-connected low 
back disability include complaint of experiencing persistent 
low back discomfort, without postural abnormality or related 
spasm and with a recently demonstrated ability to flex the 
lumbar spinal segment to 114 degrees. 

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for low back pain, for which 
the RO has assigned a 20 percent rating in accordance with 
the provisions of Diagnostic Code 5295 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected low back pain.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to such 
disability.

Under the provisions of Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position; 40 percent 
rating is warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; a 40 percent rating is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  Pursuant to the 
provisions of Diagnostic Code 5293, a 40 percent rating is 
warranted for severe intervertebral disc syndrome.

The veteran asserts that he experiences persistent low back 
pain which is worse on prolonged standing or sitting.  He 
contends, in essence, that his service-connected low back 
pain is more severely disabling than currently evaluated.  In 
this regard, when he was examined by VA in May 1997, the 
veteran was noted to have a "normal posture", without fixed 
deformity.  No muscle spasm was noted, and his lumbar 
musculature was nontender to palpation.  Relative to motion 
involving his lumbar spinal segment, he exhibited an ability 
to flex, extend, bend and rotate to 30, 30, 40 and 55 
degrees, respectively.  Findings on pertinent X-ray 
examination administered the veteran under non-VA auspices in 
July 1997 included degenerative disc narrowing.  Another 
pertinent X-ray examination, administered under non-VA 
auspices in apparently November 1997, was interpreted to 
reveal "a sclerotic appearance" at a sacralized site.

Most recently, when he was examined by VA in August 1999, the 
veteran was noted to be able to ambulate on his heels and 
toes without difficulty.  On palpation of his lumbar spine, 
he complained of feeling "mild pain" in the right L5-S1 area.  
He exhibited an ability to flex his lumbar spinal segment to 
114 degrees, with pain on rising back up; extension, with 
pain, was exhibited to 20 degrees.  Lateral bending was 
exhibited to 22 and 20 degrees to the right and left, 
respectively.  The examination impression was chronic low 
back pain.  The examiner further opined that the veteran's 
"somewhat mild" degenerative disc disease was likely not 
related to his service-connected disablement.

In considering the veteran's claim for an increased rating 
for his service-connected low back disability, the Board is 
of the opinion, in light of the reasoning advanced 
hereinbelow, that his presently assigned 20 percent rating is 
fully appropriate.  In this regard, the Board would observe 
that, when examined by VA in May 1997, the veteran was free 
of any spasm involving his low back musculature.  
Significantly, even the presence of the same (on extreme 
forward flexion) would still only be representative of 
pertinent impairment warranting a 20 percent rating (the 
veteran's present evaluation).  Further, he had no postural 
abnormality on the May 1997 VA examination, in 
contradistinction to the requisite listing of the whole spine 
to the opposite side which, if shown, would otherwise be 
indicative of pertinent disablement warranting a 40 percent 
rating.  Moreover, given his demonstrated ability to flex the 
lumbar segment of his spine to 114 degrees (versus to only 30 
degrees on the May 1997 VA examination) on the August 1999 VA 
examination, the veteran clearly does not have the requisite 
"marked limitation of forward bending in a standing 
position" characteristic of disability warranting a 40 
percent rating under Diagnostic Code 5295 or, further, the 
necessary "severe" restriction in lumbar motion required 
for a 40 percent rating in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5292 (1999).  In addition, notwithstanding 
that the veteran has disc narrowing and possibly arthritis 
(given the 'sclerotic appearance' on the apparently November 
1997 X-ray) in his lumbar spine, such consideration is 
insufficient to independently warrant a 40 percent rating 
under Code 5295 inasmuch as he is not shown to have any 
abnormal mobility on forced motion.  Finally, with respect to 
the veteran's 'somewhat mild' degenerative disc disease, the 
VA examiner in August 1999 commented that it was likely not 
related to his adjudicated service-connected low back pain, 
which consideration negates any notion of possible 
entitlement to a 40 percent rating pursuant to the above-
stated provisions of Diagnostic Code 5293.  In view of the 
foregoing observations, then, the Board concludes that an 
increased disability evaluation for the veteran's service-
connected low back disability is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the low back, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his August 1999 VA 
examination, the VA examiner opined that the recently 
worsening low back pain of which the veteran then complained 
was related to his employment-related activities as opposed 
to being derivatively associable with service-connected 
disablement per se.  It also bears emphasis that while the 
veteran indicated that his low back pain was a "6" on a 1-10 
scale at the time he had sustained a work-related injury in 
July 1997, there is no indication on the report of the August 
1999 VA examination that his back pain was then of comparable 
severity.  The foregoing considerations, in the Board's view, 
militate persuasively against the existence of sufficient 
impairment, relative to service-connected disablement 
involving the veteran's low back, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Board has, 
finally, also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the low back, more closely approximate those required for a 
40 percent rating than they do the disability rating 
currently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of the benefit sought 
on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.40, 4.45 and Part 4, Diagnostic Code 5295.

In addition, as it bears potentially on the veteran's claim 
for an increased rating for his service-connected low back 
disability, the Board has considered the discussion recently 
advanced by the United States Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet. App. 119 (1999), wherein 
it indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, relative to 
the veteran's service-connected low back disability, the 
duration between receipt of the veteran's related original 
claim (January 1997) and the assignment of the initial rating 
was quite brief, i.e., only approximately thirteen months.  
Accordingly, the Board is of the view that the Fenderson 
rationale does not substantively apply relative to the 
appeal.


ORDER

An increased rating for low back disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


